

116 HRES 522 IH: Expressing the sense of the House of Representatives that the production of oil and natural gas is essential to the economy and well-being of the United States, and that addressing energy needs requires cooperation instead of coercion.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 522IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Abraham (for himself, Mr. Gosar, Mr. Higgins of Louisiana, Mr. Johnson of Louisiana, Mr. Watkins, Mr. Crawford, Mr. Scalise, and Mr. Marshall) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that the production of oil and natural gas is
			 essential to the economy and well-being of the United States, and that
			 addressing energy needs requires cooperation instead of coercion.
	
 Whereas public leaders have attempted to coerce damages from energy companies with frivolous lawsuits and investigations, including—
 (1)on July 24, 2013, the Southeast Louisiana Flood Protection Authority-East filed lawsuits against nearly 100 energy companies, alleging liability for flooding in New Orleans;
 (2)on April 7, 2016, Louisiana Governor John Bel Edwards and his administration joined in 39 lawsuits against energy companies, alleging liability for damages to the coast of Louisiana;
 (3)on September 21, 2016, Governor John Bel Edwards sent letters to 16 Louisiana parishes directing them to file similar lawsuits against energy companies for alleged damages; 4 additional parishes have since joined the lawsuits; and
 (4)on March 29, 2019, the city of New Orleans filed lawsuits against 11 energy companies, alleging liability for damages to the coast of Louisiana;
 Whereas these actions are not in the spirit of good governance; Whereas these actions create more problems than they intend to fix;
 Whereas these unseemly tactics are nothing more than a cynical attempt to use the power of government to shake down energy companies in order to fund public works;
 Whereas these actions deter the safe development of the vast natural resources of the United States, and hinder economic growth;
 Whereas the United States has thrived and tackled its greatest challenges by fostering a cooperative spirit with business and industry;
 Whereas Federal revenues generated from mineral production contribute to the conservation and preservation of national parks and other public lands;
 Whereas without the revenues generated by oil and gas production, coastal restoration projects in Louisiana would not be possible;
 Whereas the oil and natural gas industries are responsible for millions of American jobs and for adding trillions of dollars to the economy;
 Whereas the production of oil and natural gas has provided affordable and reliable sources of energy to billions of people around the world;
 Whereas American innovation and ingenuity has made the United States the greatest energy producer in the world; and
 Whereas increased production of domestic energy sources is vital to American energy independence, national security, and the economy: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the production of oil and natural gas is critical to the continued prosperity of the United States economy, its national security, and its people;
 (2)the Federal Government and public leaders throughout the United States should promote policies that encourage greater energy production and independence; and
 (3)public leaders should work in a spirit of good faith and cooperation with energy producers to address the energy needs and problems facing the United States, rather than in a spirit of coercion and division.
			